DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 3/24/2021 is acknowledged.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vargas et al. (US Patent No. 5,593,759).
Regarding claim 1, Vargas et al. teach an adhesive membrane (col. 2, lines 50-60) comprising a plurality of spherical particles bonded together so as to form interstitial gaps between the plurality of spherical particles (col. 2, lines 50-60, col. 3, lines 15-26, 48-55).
Vargas et al. do not disclose wherein the interstitial gaps are a size that is larger than a water vapor molecule.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in gap size involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the gap size of Vargas et al. because Vargas et al. teach that the pressure sensitive adhesive can take the form of stripes, dots or various other patterns (Vargas et al., col. 3, lines 50-55) and provide a means of easily 
Regarding claim 2, Vargas et al. teach an adhesive membrane (col. 2, lines 50-60) comprising a plurality of spherical particles bonded together so as to form interstitial gaps between the plurality of spherical particles (col. 2, lines 50-60, col. 3, lines 15-26, 48-55), wherein the spherical particles are present in a single layer of the membrane (col. 3, lines 48-55).
Vargas et al. do not disclose wherein the spherical particles are present in a single layer of the membrane in an amount of not less than about 1 billion per square foot.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the particle amount of Vargas et al. because Vargas et al. teach that the pressure sensitive adhesive can take the form of stripes, dots or various other patterns (Vargas et al., col. 3, lines 50-55) and provide a means of easily forming integral bonds between plastics, metals and various advanced materials (col. 4, lines 4-7).
Regarding claim 3, Vargas et al. teach an adhesive membrane (col. 2, lines 50-60) comprising a plurality of spherical particles bonded together so as to form interstitial gaps between the plurality of spherical particles (col. 2, lines 50-60, col. 3, lines 15-26, 48-55).
Vargas et al. do not disclose wherein the interstitial gaps have an average size, Ds, ranging from about 2.75 angstroms to about 1 mm.  However, where in the general 
Regarding claim 4, Vargas et al. teach an adhesive membrane (col. 2, lines 50-60) comprising a plurality of spherical particles bonded together so as to form interstitial gaps between the plurality of spherical particles (col. 2, lines 50-60, col. 3, lines 15-26, 48-55).
Vargas et al. do not disclose wherein the interstitial gaps have an average size, Ds, ranging from about 2.75 angstroms to about 5.5 angstroms.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in gap size involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the gap size of Vargas et al. because Vargas et al. teach that the pressure sensitive adhesive can take the form of stripes, dots or various other patterns (Vargas et al., col. 3, lines 50-55) and provide a means of easily forming integral bonds between plastics, metals and various advanced materials (col. 4, lines 4-7).
Regarding claim 7, Vargas et al. teach wherein the adhesive is acrylic adhesive (col. 3, lines 25-30, col. 4, lines 54-57).
Regarding claim 8, Vargas et al. teach wherein the adhesive is a pressure sensitive adhesive (col. 2, lines 50-60, col. 3, lines 15-26, 48-55).
Regarding claim 9, Vargas et al. teach an adhesive membrane (col. 2, lines 50-60) comprising a plurality of spherical particles bonded together so as to form interstitial gabs between the plurality of spherical particles (col. 2, lines 50-60, col. 3, lines 15-26, 48-55), wherein the adhesive would be useful in the aerospace industry by provide a means of easily forming integral bonds between plastics, metals and various advanced materials (col. 4, lines 4-7).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive membrane of Vargas et al. between a galley mat and a floor panel of an aerospace vehicle because Vargas et al. teach wherein the adhesive would be useful in the aerospace industry by provide a means of easily forming integral bonds between plastics, metals and various advanced materials (col. 4, lines 4-7).
Regarding claim 10, Vargas et al. teach a structure comprising a first substrate; a second substrate; and an adhesive membrane bonding the first substrate to the second substrate (col. 2, lines 50-60, col. 4, lines 4-7), the adhesive membrane comprising a plurality of spherical particles bonded together so as to form interstitial gaps between the plurality of spherical particles, the plurality of spherical particles comprising an adhesive and forming a lattice (col. 2, lines 50-60, col. 3, lines 15-26, 48-55).
Vargas et al. do not disclose wherein the interstitial gaps are a size that is larger than a water vapor molecule.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in gap size 
Regarding claim 11, Vargas et al. do not disclose wherein the first substrate is a floor panel of an aerospace vehicle and the second substrate is a galley mat.  However, Vargas et al. teach wherein the adhesive would be useful in the aerospace industry by provide a means of easily forming integral bonds between plastics, metals and various advanced materials (col. 4, lines 4-7).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive membrane of Vargas et al. between a floor panel of an aerospace vehicle and a galley mat because Vargas et al. teach wherein the adhesive would be useful in the aerospace industry by provide a means of easily forming integral bonds between plastics, metals and various advanced materials (col. 4, lines 4-7).
Regarding claim 12, Vargas et al. teach a structure comprising a first substrate; a second substrate; and an adhesive membrane bonding the first substrate to the second substrate (col. 2, lines 50-60, col. 4, lines 4-7), the adhesive membrane comprising a plurality of spherical particles bonded together so as to form interstitial gaps between the plurality of spherical particles, the plurality of spherical particles comprising an adhesive and forming a lattice (col. 2, lines 50-60, col. 3, lines 15-26, 48-55).
Vargas et al. do not disclose wherein the interstitial gaps have an average size, Ds, ranging from about 2.75 angstroms to about 1 mm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in gap size involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the gap size of Vargas et al. because Vargas et al. teach that the pressure sensitive adhesive can take the form of stripes, dots or various other patterns (Vargas et al., col. 3, lines 50-55) and provide a means of easily forming integral bonds between plastics, metals and various advanced materials (col. 4, lines 4-7).
Regarding claim 15, Vargas et al. teach wherein the adhesive is acrylic adhesive (col. 3, lines 25-30, col. 4, lines 54-57).
Regarding claim 16, Vargas et al. teach wherein the adhesive is a pressure sensitive adhesive (col. 2, lines 50-60, col. 3, lines 15-26, 48-55).

Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vargas et al. (US Patent No. 5,593,759) in view of Lamon et al. (US Patent No. 6,565,969).
Vargas et al. are relied upon as disclosed above.
Regarding claim 5, Vargas et al. fail to teach wherein the plurality of spherical particles have a number average particle size ranging from about 0.5 nm to about 3 mm.  However, Lamon et al. teach an adhesive membrane (col. 1, lines 60-67) comprising a plurality of spherical particles (col. 2, lines 3-6, col. 17, lines 60-65), wherein the plurality of spherical particles have a diameter of about 1 to about 3 mm 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of Vargas et al. to that of Lamon et al. in order to minimize the orientation dependence of the pressure sensitive adhesive characteristics of the adhesive article, for example shear strength (Lamon et al., col. 18, lines 1-7).
Regarding claim 6, Vargas et al. fail to teach wherein the plurality of spherical particles have a number average particle size ranging from about 1 nm to about 1 mm.  However, Lamon et al. teach an adhesive membrane (col. 1, lines 60-67) comprising a plurality of spherical particles (col. 2, lines 3-6, col. 17, lines 60-65), wherein the plurality of spherical particles have a diameter of about 1 to about 3 mm which reads on Applicant’s claimed number average particle size ranging from about 1 nm to about 1 mm (col. 17, lines 60-65).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of Vargas et al. to that of Lamon et al. in order to minimize the orientation dependence of the pressure sensitive adhesive characteristics of the adhesive article, for example shear strength (Lamon et al., col. 18, lines 1-7).
Regarding claim 13, Vargas et al. fail to teach wherein the plurality of spherical particles have a number average particle size ranging from about 0.5 nm to about 3 mm.  However, Lamon et al. teach an adhesive membrane (col. 1, lines 60-67) comprising a plurality of spherical particles (col. 2, lines 3-6, col. 17, lines 60-65), 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of Vargas et al. to that of Lamon et al. in order to minimize the orientation dependence of the pressure sensitive adhesive characteristics of the adhesive article, for example shear strength (Lamon et al., col. 18, lines 1-7).
Regarding claim 14, Vargas et al. fail to teach wherein the plurality of spherical particles have a number average particle size ranging from about 1 nm to about 1 mm.  However, Lamon et al. teach an adhesive membrane (col. 1, lines 60-67) comprising a plurality of spherical particles (col. 2, lines 3-6, col. 17, lines 60-65), wherein the plurality of spherical particles have a diameter of about 1 to about 3 mm which reads on Applicant’s claimed number average particle size ranging from about 1 nm to about 1 mm (col. 17, lines 60-65).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of Vargas et al. to that of Lamon et al. in order to minimize the orientation dependence of the pressure sensitive adhesive characteristics of the adhesive article, for example shear strength (Lamon et al., col. 18, lines 1-7).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/30/2021